            Case 3:19-cv-00072-BAJ-EWD            Document 1       02/02/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA


HOWARD COHAN,
          Plaintiff,
v.                                                  Civil Action No.
MWIII HOSPITALITY III LLC,
          Defendant.


                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Plaintiff Howard Cohan, through his undersigned counsel, states the following in support

of his complaint for declaratory and injunctive relief to remedy discrimination by MWIII

Hospitality III LLC based on Plaintiff’s disability in violation of Title III of the Americans with

Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation,

28 C.F.R. Part 36:

                                   JURISDICTION AND VENUE

     1.   This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28 U.S.C.

§ 1331, and 28 U.S.C. § 1343.

     2.   Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                              PARTIES

3.        Plaintiff is a resident of Palm Beach County, Florida.

4.        Defendant is a limited liability company with its registered office located at 400

Convention St., Ste 1100, Baton Rouge, LA 70802.



                                                   1
         Case 3:19-cv-00072-BAJ-EWD                Document 1        02/02/19 Page 2 of 14



5.      Upon information and belief, defendant owns or operates Renaissance Hotel whose

locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

6.      Upon information and belief, defendant owns or operates Wyndham Garden whose

locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                     FACTUAL ALLEGATIONS

7.      Plaintiff incorporates the above paragraphs by reference.

8.      Plaintiff is an individual with numerous disabilities, including severe spinal stenosis of

the lumbar spine with spondylolisthesis and right leg pain, severe spinal stenosis of the cervical

spine with nerve root compromise on the right side, a non-union fracture of the left acromion

(shoulder), a labral tear of the left shoulder, a full thickness right rotor cuff tear, a right knee

medial meniscal tear, a repaired ACL and bilateral meniscal tear of the left knee and severe basal

joint arthritis of the left thumb.

9.      Plaintiff’s condition is degenerative and impairs his mobility and range of motion

requiring the occasional use mobility aids.

10.     Plaintiff travels to the Baton Rouge metropolitan area multiple times per year and has

plans to return to the Baton Rouge area in March.

11.     At the time of Plaintiff’s initial visit to the Facility (and prior to instituting this action),

Plaintiff suffered from a qualified disability under 28 C.F.R. 36.104.

12.     Plaintiff was denied full and equal access and enjoyment of the services, goods and

amenities due to barriers present at the Facility and a failure of Defendant to make reasonable

accommodations.




                                                    2
         Case 3:19-cv-00072-BAJ-EWD              Document 1        02/02/19 Page 3 of 14



13.     Plaintiff would return to the Facility in March as a customer if Defendant modifies the

Facility and its policies and practices to accommodate individuals who have physical disabilities,

but he is deterred from returning due to the barriers and discriminatory effects of Defendant’s

policies and procedures at the Facility.

14.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to advance the

purpose of the ADA and the civil rights of disabled individuals.

15.     Plaintiff returns to each Facility after being notified of remediation of the discriminatory

conditions to verify compliance with the ADA.

16.     Plaintiff returned to the area in early December and would have stayed at the Facility, but

he was deterred from returning due to the discriminatory conditions at the Facility.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

17.     Plaintiff incorporates the above paragraphs by reference.

18.     This Court is empowered to issue a declaratory judgment regarding: (1) defendant’s

violation of 42 U.S.C. § 12182; (2) defendant’s duty to comply with the provisions of 42 U.S.C.

§ 12181 et al; (3) defendant’s duty to remove architectural barriers at the Facility; and (4)

plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

19.     Plaintiff seeks an order declaring that he was discriminated against on the basis of his

disability.

                                  COUNT II
          REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
                          (Renaissance Hotel Facility)

20.     Plaintiff incorporates the above paragraphs by reference.




                                                   3
         Case 3:19-cv-00072-BAJ-EWD              Document 1       02/02/19 Page 4 of 14



21.    Renaissance Hotel is a place of public accommodation covered by Title III of the ADA

because it is operated by a private entity, its operations affect commerce, and it is a hotel. 42

U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

22.    Defendant is a public accommodation covered by Title III of the ADA because it owns,

leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§ 12181(7),

12182(a); 28 C.F.R. § 36.104.

23.    Plaintiff personally encountered architectural barriers on May 8, 2018, at the Facility

located at 7000 Bluebonnet Blvd, Baton Rouge, LA 70810:

       a.      Parking:

               i.      Failing to provide sufficient disabled parking spaces based on the total

                       parking spaces available in violation of 2010 ADAAG §§208, 208.1 and

                       208.2.

               ii.     Failing to provide van disabled parking spaces as required in violation of

                       2010 ADAAG §§208, 208.1, and 208.2.4.

               iii.    Failing to provide an access aisle (no striping) between parking spaces as

                       required by 2010 ADAAG §§502, 502.1 and 502.3.

               iv.     Failing to provide sign(s) for disabled parking or van disabled parking in

                       violation of 2010 ADAAG §§502 and 502.6.

       b.      Reception:

               i.      Providing counter heights exceeding 36 inches making it impossible to

                       service a person with a disability in violation of 2010 ADAAG §§904,

                       904.4, 904.4.1, 904.4.2, 305 and 306.



                                                  4
 Case 3:19-cv-00072-BAJ-EWD          Document 1       02/02/19 Page 5 of 14



c.   Family Restroom:

     i.     Failing to provide the proper insulation or protection for plumbing or other

            sharp or abrasive objects under a sink or countertop in violation of 2010

            ADAAG §§606 and 606.5.

     ii.    Failing to provide the proper spacing between a grab bar and an object

            projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

            609.3.

     iii.   Providing grab bars of improper horizontal length or spacing as required

            along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

            604.5.1 and 604.5.2.

     iv.    Failing to provide grab bars at 33 inches minimum and 36 inches

            maximum above the finished floor measured to the top of the gripping

            surface in violation of 2010 ADAAG §§609, 609.4 and 609.7.

     v.     Failing to provide a coat hook within the proper reach ranges for a person

            with a disability in violation of 2010 ADAAG §§603, 603.4 and 308.

     vi.    Failing to provide the water closet in the proper position relative to the

            side wall or partition in violation of 2010 ADAAG §§604 and 604.2.

d.   Men’s Restroom Near Salon 1:

     i.     Providing a gate or door with a continuous opening pressure of greater

            than 5 lbs. exceeding the limits for a person with a disability in violation

            of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.




                                      5
 Case 3:19-cv-00072-BAJ-EWD          Document 1       02/02/19 Page 6 of 14



     ii.    Providing a gate or door with a continuous opening pressure of greater

            than 5 lbs. exceeding the limits for a person with a disability in violation

            of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

     iii.   Failing to provide the proper insulation or protection for plumbing or other

            sharp or abrasive objects under a sink or countertop in violation of 2010

            ADAAG §§606 and 606.5.

     iv.    Failing to provide the proper spacing between a grab bar and an object

            projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

            609.3.

     v.     Providing grab bars of improper horizontal length or spacing as required

            along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

            604.5.1 and 604.5.2.

     vi.    Failing to provide toilet paper dispensers in the proper position in front of

            the water closet or at the correct height above the finished floor in

            violation of 2010 ADAAG §§604, 604.7 and 309.4.

     vii.   Failing to provide an additional accessible toilet compartment complying

            with 604.8.2 when there are 6 or more water closets or urinals in any

            combination in violation of 2010 ADAAG §§213, 213.3 and 213.3.1.

e.   Men’s Restroom Near Fitness Center:

     i.     Providing a gate or door with a continuous opening pressure of greater

            than 5 lbs. exceeding the limits for a person with a disability in violation

            of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.



                                      6
 Case 3:19-cv-00072-BAJ-EWD          Document 1       02/02/19 Page 7 of 14



     ii.    Providing a swinging door or gate with improper maneuvering clearance(s)

            due to a wall or some other obstruction that does not comply with the

            standards set forth in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4

            and 404.2.4.1.

     iii.   Failing to provide the proper insulation or protection for plumbing or other

            sharp or abrasive objects under a sink or countertop in violation of 2010

            ADAAG §§606 and 606.5.

     iv.    Providing grab bars of improper horizontal length or spacing as required

            along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

            604.5.1 and 604.5.2.

     v.     Failing to provide grab bars at 33 inches minimum and 36 inches

            maximum above the finished floor measured to the top of the gripping

            surface in violation of 2010 ADAAG §§609, 609.4 and 609.7.

     vi.    Failing to provide mirror(s) located above lavatories or countertops at the

            proper height above the finished floor in violation of 2010 ADAAG §§603

            and 603.3.

     vii.   Failing to provide a dispenser in an accessible position (back wall or other

            inaccessible place) so that it can be reached by a person with a disability in

            violation of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.

f.   ATM:

     i.     Providing a display screen for an ATM at an improper height in violation

            of 2010 ADAAG §§220, 220.1, 707, 707.1, 707.2, 707.7, 707.7.1.



                                      7
 Case 3:19-cv-00072-BAJ-EWD          Document 1       02/02/19 Page 8 of 14



g.   Men’s Restroom Near Tullulah Bar:

     i.     Providing a gate or door with a continuous opening pressure of greater

            than 5 lbs. exceeding the limits for a person with a disability in violation

            of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

     ii.    Providing a swinging door or gate with improper maneuvering clearance(s)

            due to a wall or some other obstruction that does not comply with the

            standards set forth in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4

            and 404.2.4.1.

     iii.   Failing to provide the proper insulation or protection for plumbing or other

            sharp or abrasive objects under a sink or countertop in violation of 2010

            ADAAG §§606 and 606.5.

     iv.    Providing grab bars of improper horizontal length or spacing as required

            along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

            604.5.1 and 604.5.2.

     v.     Failing to provide the proper spacing between a grab bar and an object

            projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

            609.3.

     vi.    Failing to provide toilet paper dispensers in the proper position in front of

            the water closet or at the correct height above the finished floor in

            violation of 2010 ADAAG §§604, 604.7 and 309.4.




                                      8
         Case 3:19-cv-00072-BAJ-EWD              Document 1       02/02/19 Page 9 of 14



               vii.    Failing to provide mirror(s) located above lavatories or countertops at the

                       proper height above the finished floor in violation of 2010 ADAAG §§603

                       and 603.3.

       h.      Tullulah Bar:

               i.      Providing counter heights exceeding 36 inches making it impossible to

                       service a person with a disability in violation of 2010 ADAAG §§904,

                       904.4, 904.4.1, 904.4.2, 305 and 306.

               ii.     Failing to provide accessible seating for person(s) with a disability at a bar

                       or adjacent table in the bar area, recreational area or a table area adjacent

                       to a pool for food or beverage service, or at a computer work surface such

                       as in a business center, in violation of 2010 ADAAG §§902, 902.1, 902.2,

                       902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

               iii.    Failing to provide seating for a person(s) with a disability that has the

                       correct clear floor space for forward approach in violation of 2010

                       ADAAG §§902, 902.2, 305 and 306.

                                  COUNT III
            REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)
                            (Wyndham Garden Facility)

24.    Plaintiff incorporates the above paragraphs by reference.

25.    Wyndham Garden is a place of public accommodation covered by Title III of the ADA

because it is operated by a private entity, its operations affect commerce, and it is a hotel. 42

U.S.C. § 12181(7); see 28 C.F.R. § 36.104.




                                                  9
       Case 3:19-cv-00072-BAJ-EWD             Document 1       02/02/19 Page 10 of 14



26.    Defendant is a public accommodation covered by Title III of the ADA because it owns,

leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§ 12181(7),

12182(a); 28 C.F.R. § 36.104.

27.    Plaintiff personally encountered architectural barriers on May 9, 2018, at the Facility

located at 5600 Bluebonnet Blvd, Baton Rouge, LA 70809:

       a.     Parking:

              i.      Providing any access aisle for parking that contains a ramp, obstruction or

                      incorrect curb cut preventing an accessible route of travel for person(s)

                      with a disability in violation of 2010 ADAAG §§502, 502.1 and 502.7.

              ii.     Providing pathways and surfaces that are uneven in violation of 2010

                      ADAAG §§206, 206.1, 206.2, 206.2.2, 303 and 403.4.

              iii.    Failing to provide sign(s) for disabled parking or van disabled parking in

                      violation of 2010 ADAAG §§502 and 502.6.

       b.     Passenger Drop Off:

              i.      Failing to provide a passenger loading zone with an access aisle marked

                      with striping in violation of 2010 ADAAG §§209, 209.1, 209.4, 503,

                      503.1, 503.3 and 503.3.3.

       c.     Ramp to Hotel:

              i.      Failing to provide bilateral handrails on a ramp that has a rise greater than

                      6 inches or in a horizontal projection greater than 72 inches violating 2010

                      ADAAG §§405, 405.1, 405.8, 505 and/or §4.8.5 of the 1991 ADA

                      Standards.



                                                10
Case 3:19-cv-00072-BAJ-EWD            Document 1        02/02/19 Page 11 of 14



d.   Pool:

     i.      Failing to provide a means of entry at the pool as required for persons with

             a disability such as a pool lift chair, sloped entry, transfer wall or transfer

             platform in violation of 2010 ADAAG §§242, 242.1, 242.2 and 1009.

e.   Men’s Restroom at Pool:

     i.      Failing to provide sufficient clear floor space around a water closet

             without any obstructing elements in this space in violation of 2010

             ADAAG §§4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1.

     ii.     Failing to provide the proper insulation or protection for plumbing or other

             sharp or abrasive objects under a sink or countertop in violation of 2010

             ADAAG §§606 and 606.5.

     iii.    Failing to provide a urinal designed for a person with a disability where

             the rim height is no more than 17 inches from the finished floor in

             violation of 2010 ADAAG §§605 and 605.2.

     iv.     Failing to provide the proper spacing between a grab bar and an object

             projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

             609.3.

     v.      Providing grab bars of improper horizontal length or spacing as required

             along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

             604.5.1 and 604.5.2.




                                        11
Case 3:19-cv-00072-BAJ-EWD           Document 1       02/02/19 Page 12 of 14



     vi.     Failing to provide toilet paper dispensers in the proper position in front of

             the water closet or at the correct height above the finished floor in

             violation of 2010 ADAAG §§604, 604.7 and 309.4.

     vii.    Failing to provide a coat hook within the proper reach ranges for a person

             with a disability in violation of 2010 ADAAG §§603, 603.4 and 308.

     viii.   Failing to provide mirror(s) located above lavatories or countertops at the

             proper height above the finished floor in violation of 2010 ADAAG §§603

             and 603.3.

     ix.     Failing to provide toilet cover dispenser at the correct height above the

             finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

     x.      Failing to provide flush controls located on the open side of the water

             closet in violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

     xi.     Failing to provide the correct opening width for a forward approach into a

             urinal, stall door or lavatory (sink) in violation of 2010 ADAAG §§305,

             305.7.1, 404, 605.3 and 606.2.

f.   Lounge Area:

     i.      Providing counter heights exceeding 36 inches making it impossible to

             service a person with a disability in violation of 2010 ADAAG §§904,

             904.4, 904.4.1, 904.4.2, 305 and 306.

     ii.     Failing to provide accessible seating for person(s) with a disability at a bar

             or adjacent table in the bar area, recreational area or a table area adjacent

             to a pool for food or beverage service, or at a computer work surface such



                                       12
          Case 3:19-cv-00072-BAJ-EWD             Document 1       02/02/19 Page 13 of 14



                       as in a business center, in violation of 2010 ADAAG §§902, 902.1, 902.2,

                       902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

               iii.    Failing to provide seating for a person(s) with a disability that has the

                       correct clear floor space for forward approach in violation of 2010

                       ADAAG §§902, 902.2, 305 and 306.

28.     Plaintiff is unable to use elements of the Facility because of these barriers due to concerns

for safety.

29.     Defendant has failed to remove some or all of the barriers and violations at the Facility.

30.     Defendant’s failure to remove these architectural barriers denies Plaintiff full and equal

access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

31.     Defendant’s failure to modify its policies, practices, or procedures to train its staff to

identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

32.     Defendant has discriminated and continues to discriminate against plaintiff (and others

who are similarly situated) by denying access to full and equal enjoyment of goods, services,

facilities, privileges, advantages, or accommodations located at the Facility due to the barriers

and other violations listed in this Complaint.

33.     It would be readily achievable for defendant to remove all of the barriers at the Facility.

34.     Failing to remove barriers to access where it is readily achievable is discrimination

against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. §

36.304.



                                                  13
        Case 3:19-cv-00072-BAJ-EWD              Document 1       02/02/19 Page 14 of 14



                                     RELIEF REQUESTED

35.    WHEREFORE, plaintiff respectfully requests that this Court:

36.    Declare that the Facilities identified in this Complaint is in violation of the ADA;

37.    Declare that the Facilities identified in this Complaint is in violation of the ADAAG;

38.    Enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

39.    Enter an Order enjoining Defendant from allowing the architectural barriers to recur after

remediation;

40.    Enter an Order directing Defendant to evaluate and modify its policies, practices, and

procedures towards persons with disabilities;

41.    Award plaintiff attorney fees, costs (including, but not limited to court costs and expert

fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

42.    Grant any other such relief as the Court deems just and proper.

   Respectfully submitted this 2nd day of February, 2019

                                                        /s/ Keren E. Gesund, Esq.
                                                        Keren E. Gesund, Esq.
                                                        Louisiana Bar No. 34397
                                                        3421 N. Causeway Blvd., Suite 805
                                                        Metairie, LA 70002
                                                        Tel: (504) 836-2888
                                                        Fax: (504) 265-9492
                                                        keren@gp-nola.com
                                                        Attorney for Plaintiff




                                                 14
